FILED
                            NOT FOR PUBLICATION                               NOV 03 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10331

               Plaintiff - Appellee,             D.C. No. 2:07-cr-00268-FCD

  v.
                                                 MEMORANDUM *
ELISEO GOMEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Frank C. Damrell, Jr., District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Eliseo Gomez appeals from his guilty-plea conviction and 188-month

sentence for conspiracy to distribute and possess with intent to distribute

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846, and possession

with intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Pursuant to Anders v. California, 386 U.S. 738 (1967), Gomez’s counsel has filed

a brief stating there are no grounds for relief, along with a motion to withdraw as

counsel of record.

      In his pro se supplemental brief, Gomez contends that the district court

erroneously assessed two criminal history points based on a prior felony

conviction.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d

1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                    10-10331